DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
The Information Disclosure Statement filed on March 24, 2022 has been considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 4-9, 11-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bensity et al. (Pub. No. US 2015/0186068) in view of Omori et al. (Pub. No. US 2012/0306529).

Claim 1:
Bensity et al. disclose a method for processing requests, comprising: 
receiving, by a volatile storage component, a request from a user space application [fig. 1; pars. 0019-0023, 0042, 0083 – Applications issue I/O commands that are stored in host memory. (“For example, a host may issue a command for execution by adding the command to a submission queue in host memory and updating a submission queue doorbell register to indicate that the command has been added to the submission queue.” … “By using the queues such as those described in the NVME standard, one or more applications running in the host may have more than one I/O commands pending at a time.”)]; 
writing the request into a shared memory partition [fig. 1; pars. 0019-0023, 0042, 0083 – Applications issue I/O commands that are stored in host memory. The requests are stored in a submission queue that is shared among the applications. (“For example, a host may issue a command for execution by adding the command to a submission queue in host memory and updating a submission queue doorbell register to indicate that the command has been added to the submission queue.” … “By using the queues such as those described in the NVME standard, one or more applications running in the host may have more than one I/O commands pending at a time.”)]; 
generating instructions associated with the request [fig. 1; pars. 0019-0023, 0034, 0042, 0051, 0083 – The I/O command is fetched and instructions associated with carrying out the command are generated. (“A storage device controller in a storage device may fetch the command from the submission queue that is in the host memory. After fetching the command, or otherwise receiving the command from the host, the storage device controller may indicate to a device back end controller that the command is ready for execution.” … “Upon completion of a command arbitration mechanism, the storage device controller may proceed with executing the command. The command arbitration mechanism facilitates the storage device controller executing commands in an order different than the order in which the commands were received. After the command is executed, the storage device controller may write a completion queue entry to a completion queue in the host memory indicating that the command has been executed.”)], wherein generating the instructions associated with the request comprises:
detecting, by the volatile storage component, the management request in the shared memory partition, wherein the management request is written in a management queue [pars. 0019, 0034 – The command is received and stored in the host memory. A doorbell is updated to indicate that the command has been added. Examiner notes that the claim does not require that the management queue be a dedicated queue. (“The NVME standard provides a queuing interface through which storage commands may be queued in host memory. For example, a host may issue a command for execution by adding the command to a submission queue in host memory and updating a submission queue doorbell register to indicate that the command has been added to the submission queue.” … “Examples of the storage commands 124 may include Input/Output (I/O) commands and administrative commands.” … “The administrative commands may be any command for performing administrative actions on the storage. Examples of the administrative commands may include an abort command, a namespace configuration command, and/or any other command related to management or control of data storage.”)]; and 
processing the instructions [fig. 1; pars. 0019-0023, 0034, 0042, 0051, 0083 – The I/O command is fetched and instructions associated with carrying out the command are generated. The instructions are carried out. (“A storage device controller in a storage device may fetch the command from the submission queue that is in the host memory. After fetching the command, or otherwise receiving the command from the host, the storage device controller may indicate to a device back end controller that the command is ready for execution.” … “Upon completion of a command arbitration mechanism, the storage device controller may proceed with executing the command. The command arbitration mechanism facilitates the storage device controller executing commands in an order different than the order in which the commands were received. After the command is executed, the storage device controller may write a completion queue entry to a completion queue in the host memory indicating that the command has been executed.”)].
However, Benisty et al. do not specifically disclose:
wherein the request is a management request [par. 0034 – Benisty et al. disclose administrative commands may be issued by a host but do not appear to specifically disclose that they are issued by an application.];
In the same field of endeavor, Omori et al. disclose:
wherein the request is a management request [par. 0075-0076 – A host may send a health monitoring request to the storage device. The combination provides that an application, as disclosed by Benisty et al., may submit a health monitoring request and have it stored in the submission queue. (“The SSD controller 15 receives an instruction signal for performing health monitoring from the external host device 21.”)];
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bensity et al. to include performing health checks, as taught by Omori et al., in order to predict and modify the life of the product before breakage of a main bump.

Claim 2 (as applied to claim 1 above):
Benisty et al. disclose, wherein the request is a data request and wherein generating the instructions associated with the request comprises: 
detecting, by the volatile storage component, the data request in the shared memory partition, wherein the data request is written in a data queue [fig. 1; pars. 0019-0023, 0042, 0083 – It is detected that command has been added to the submission queue. (“For example, a host may issue a command for execution by adding the command to a submission queue in host memory and updating a submission queue doorbell register to indicate that the command has been added to the submission queue.” … “By using the queues such as those described in the NVME standard, one or more applications running in the host may have more than one I/O commands pending at a time.”)].

Claim 8:
Benisty et al. disclose a non-transitory computer readable medium comprising computer code which, when executed by a computer processor, enables the computer processor to perform a method for processing requests [par. 0075], comprising: 
receiving, by a volatile storage component, a request from a user space application [fig. 1; pars. 0019-0023, 0042, 0083 – Applications issue I/O commands that are stored in host memory. (“For example, a host may issue a command for execution by adding the command to a submission queue in host memory and updating a submission queue doorbell register to indicate that the command has been added to the submission queue.” … “By using the queues such as those described in the NVME standard, one or more applications running in the host may have more than one I/O commands pending at a time.”)]; 
writing the request into a shared memory partition [fig. 1; pars. 0019-0023, 0042, 0083 – Applications issue I/O commands that are stored in host memory. The requests are stored in a submission queue that is shared among the applications. (“For example, a host may issue a command for execution by adding the command to a submission queue in host memory and updating a submission queue doorbell register to indicate that the command has been added to the submission queue.” … “By using the queues such as those described in the NVME standard, one or more applications running in the host may have more than one I/O commands pending at a time.”)]; 
generating instructions associated with the request [fig. 1; pars. 0019-0023, 0034, 0042, 0051, 0083 – The I/O command is fetched and instructions associated with carrying out the command are generated. (“A storage device controller in a storage device may fetch the command from the submission queue that is in the host memory. After fetching the command, or otherwise receiving the command from the host, the storage device controller may indicate to a device back end controller that the command is ready for execution.” … “Upon completion of a command arbitration mechanism, the storage device controller may proceed with executing the command. The command arbitration mechanism facilitates the storage device controller executing commands in an order different than the order in which the commands were received. After the command is executed, the storage device controller may write a completion queue entry to a completion queue in the host memory indicating that the command has been executed.”)], wherein generating the instructions associated with the request comprises:
detecting, by the volatile storage component, the management request in the shared memory partition, wherein the management request is written in a management queue [pars. 0019, 0034 – The command is received and stored in the host memory. A doorbell is updated to indicate that the command has been added. Examiner notes that the claim does not require that the management queue be a dedicated queue. (“The NVME standard provides a queuing interface through which storage commands may be queued in host memory. For example, a host may issue a command for execution by adding the command to a submission queue in host memory and updating a submission queue doorbell register to indicate that the command has been added to the submission queue.” … “Examples of the storage commands 124 may include Input/Output (I/O) commands and administrative commands.” … “The administrative commands may be any command for performing administrative actions on the storage. Examples of the administrative commands may include an abort command, a namespace configuration command, and/or any other command related to management or control of data storage.”)]; and 
processing the instructions [fig. 1; pars. 0019-0023, 0034, 0042, 0051, 0083 – The I/O command is fetched and instructions associated with carrying out the command are generated. The instructions are carried out. (“A storage device controller in a storage device may fetch the command from the submission queue that is in the host memory. After fetching the command, or otherwise receiving the command from the host, the storage device controller may indicate to a device back end controller that the command is ready for execution.” … “Upon completion of a command arbitration mechanism, the storage device controller may proceed with executing the command. The command arbitration mechanism facilitates the storage device controller executing commands in an order different than the order in which the commands were received. After the command is executed, the storage device controller may write a completion queue entry to a completion queue in the host memory indicating that the command has been executed.”)].
However, Benisty et al. do not specifically disclose:
wherein the request is a management request [par. 0034 – Benisty et al. disclose administrative commands may be issued by a host but do not appear to specifically disclose that they are issued by an application.];
In the same field of endeavor, Omori et al. disclose:
wherein the request is a management request [par. 0075-0076 – A host may send a health monitoring request to the storage device. The combination provides that an application, as disclosed by Benisty et al., may submit a health monitoring request and have it stored in the submission queue. (“The SSD controller 15 receives an instruction signal for performing health monitoring from the external host device 21.”)];
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bensity et al. to include performing health checks, as taught by Omori et al., in order to predict and modify the life of the product before breakage of a main bump.

Claim 9 (as applied to claim 8 above):
Benisty et al. disclose wherein the request is a data request and wherein generating the instructions associated with the request comprises: 
detecting, by the volatile storage component, the data request in the shared memory partition, wherein the data request is written in a data queue [fig. 1; pars. 0019-0023, 0042, 0083 – It is detected that command has been added to the submission queue. (“For example, a host may issue a command for execution by adding the command to a submission queue in host memory and updating a submission queue doorbell register to indicate that the command has been added to the submission queue.” … “By using the queues such as those described in the NVME standard, one or more applications running in the host may have more than one I/O commands pending at a time.”)].

Claim 15:
Benisty et al. disclose a volatile storage component, comprising: 
volatile storage device [fig. 1 – Host Memory 121]; 
shared memory partition [fig. 1 – Host Memory 121 is shared by applications]; and 
a processor [fig. 1 – Processor 103], wherein the processor is configured to perform a method for processing requests, comprising: 
receiving a request from a user space application [fig. 1; pars. 0019-0023, 0042, 0083 – Applications issue I/O commands that are stored in host memory. (“For example, a host may issue a command for execution by adding the command to a submission queue in host memory and updating a submission queue doorbell register to indicate that the command has been added to the submission queue.” … “By using the queues such as those described in the NVME standard, one or more applications running in the host may have more than one I/O commands pending at a time.”)]; 
writing the request into the shared memory partition [par. 0020, 0036 – Upon completion, the request may be written to a completion queue via DMA. (“The DMA 3 may be a component for copying memory to and/or from the host 110. For example, the DMA 3 may read data from and/or write data to the host memory 121. The data may be one or more of the storage commands 124.”)]; 
generating instructions associated with the request [fig. 1; pars. 0019-0023, 0034, 0042, 0051, 0083 – The I/O command is fetched and instructions associated with carrying out the command are generated. (“A storage device controller in a storage device may fetch the command from the submission queue that is in the host memory. After fetching the command, or otherwise receiving the command from the host, the storage device controller may indicate to a device back end controller that the command is ready for execution.” … “Upon completion of a command arbitration mechanism, the storage device controller may proceed with executing the command. The command arbitration mechanism facilitates the storage device controller executing commands in an order different than the order in which the commands were received. After the command is executed, the storage device controller may write a completion queue entry to a completion queue in the host memory indicating that the command has been executed.”)], wherein generating the instructions associated with the request comprises:
detecting, by the volatile storage component, the management request in the shared memory partition, wherein the management request is written in a management queue [pars. 0019, 0034 – The command is received and stored in the host memory. A doorbell is updated to indicate that the command has been added. Examiner notes that the claim does not require that the management queue be a dedicated queue. (“The NVME standard provides a queuing interface through which storage commands may be queued in host memory. For example, a host may issue a command for execution by adding the command to a submission queue in host memory and updating a submission queue doorbell register to indicate that the command has been added to the submission queue.” … “Examples of the storage commands 124 may include Input/Output (I/O) commands and administrative commands.” … “The administrative commands may be any command for performing administrative actions on the storage. Examples of the administrative commands may include an abort command, a namespace configuration command, and/or any other command related to management or control of data storage.”)]; and 
processing the instructions [fig. 1; pars. 0019-0023, 0034, 0042, 0051, 0083 – The I/O command is fetched and instructions associated with carrying out the command are generated. The instructions are carried out. (“A storage device controller in a storage device may fetch the command from the submission queue that is in the host memory. After fetching the command, or otherwise receiving the command from the host, the storage device controller may indicate to a device back end controller that the command is ready for execution.” … “Upon completion of a command arbitration mechanism, the storage device controller may proceed with executing the command. The command arbitration mechanism facilitates the storage device controller executing commands in an order different than the order in which the commands were received. After the command is executed, the storage device controller may write a completion queue entry to a completion queue in the host memory indicating that the command has been executed.”)].
However, Benisty et al. do not specifically disclose:
wherein the request is a management request [par. 0034 – Benisty et al. disclose administrative commands may be issued by a host but do not appear to specifically disclose that they are issued by an application.];
In the same field of endeavor, Omori et al. disclose:
wherein the request is a management request [par. 0075-0076 – A host may send a health monitoring request to the storage device. The combination provides that an application, as disclosed by Benisty et al., may submit a health monitoring request and have it stored in the submission queue. (“The SSD controller 15 receives an instruction signal for performing health monitoring from the external host device 21.”)];
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bensity et al. to include performing health checks, as taught by Omori et al., in order to predict and modify the life of the product before breakage of a main bump.

Claim 16 (as applied to claim 15 above):
Benisty et al. disclose, 
wherein the request is a data request and wherein generating the instructions associated with the request comprises: detecting the data request in the shared memory partition, wherein the data request is written in a data queue [fig. 1; pars. 0019-0023, 0042, 0083 – It is detected that command has been added to the submission queue. (“For example, a host may issue a command for execution by adding the command to a submission queue in host memory and updating a submission queue doorbell register to indicate that the command has been added to the submission queue.” … “By using the queues such as those described in the NVME standard, one or more applications running in the host may have more than one I/O commands pending at a time.”)].

Claims 4, 11, and 18 (as applied to claims 1, 8, and 15 above, respectively):
Omori et al. disclose,
wherein the management request is a storage health query for a non- volatile storage device operatively connected to the volatile storage component [par. 0075-0076 – A host may send a health monitoring request to the storage device. The request is for the SSD. (“The SSD controller 15 receives an instruction signal for performing health monitoring from the external host device 21.”)].

Claim 5, 12, and 19 (as applied to claims 4, 11, and 18 above, respectively):
Omori et al. disclose, 
wherein in response to processing the instructions: the volatile storage component receives health data from the non-volatile storage device [pars. 0075-0076 – The host receives health data from the storage device. (“The SSD controller 15 returns the health monitoring examination result information in SMART (Self-Monitoring Analysis and Reporting Technology) format to the external host device 21, for example.”)].

Allowable Subject Matter
Claims 6, 7, 13, 14, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed March 24, 2022 have been fully considered but they are not persuasive. 

Applicant’s arguments with respect to the amended subject matter have been addressed above. Benisty et al. disclose storing administrative commands in a submission queue. Omori et al. more specifically disclose that a host may request health information from a SSD. The combination provides that this request will be stored in the submission queue of Benisty et al., as Benisty et al. disclose that storage commands (i.e. I/O commands and administrative commands) are communicated to the SSD via the submission queues.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Chaturvedi et al. disclose (Pub. No. US 2019/0278514) disclose “There are two main types of queues that are used: Administrative Queues and I/O Queues. Administrative Queues are used for configuring and managing various aspects of the controller.” … “All of the queues reside in host memory.”.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY T MACKALL whose telephone number is (571)270-1172. The examiner can normally be reached Monday - Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LARRY T. MACKALL
Primary Examiner
Art Unit 2131



1 July 2022
/LARRY T MACKALL/Primary Examiner, Art Unit 2139